Citation Nr: 1822962	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-49 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bladder cancer, including as due to in-service ionizing radiation exposure.

2.  Entitlement to service connection for prostate cancer, including as due to in-service ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims of service connection for bladder cancer and for prostate cancer, each including as due to in-service ionizing radiation exposure.  Although the Veteran did not disagree with this decision, he submitted additional relevant evidence in December 2014 which rendered the April 2014 rating decision non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  The RO then readjudicated the Veteran's claims in an August 2015 rating decision.  The Veteran disagreed with this decision later in August 2015.  He perfected a timely appeal in September 2016.  Having reviewed the record evidence, the Board finds that the issues should be characterized as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred bladder cancer and prostate cancer during active service, specifically as a result of in-service ionizing radiation exposure while he served at the U.S. Naval Station, Kwajalein, Marshall Islands.  He asserted that he was exposed to ionizing radiation at this facility during atmospheric nuclear testing in OPERATION HARDTACK I.  The Board commends the AOJ for conducting appropriate development of the Veteran's ionizing radiation exposure claim.  See generally 38 C.F.R. §§ 3.309(d), 3.311 (2017).  As the AOJ has noted, however, because the Veteran was not a participant in a "radiation risk activity" or otherwise exposed to ionizing radiation at any time during active service, service connection for bladder cancer and prostate cancer is not warranted on the basis of in-service ionizing radiation exposure.

Unfortunately, a review of the Veteran's claims file shows that, to date, the AOJ has not conducted appropriate development of his service connection claims for bladder cancer and prostate cancer on a direct service connection basis.  See generally 38 C.F.R. §§ 3.303, 3.304 (2017).  The Veteran submitted post-service private treatment records demonstrating that he was diagnosed as having and treated for both bladder cancer and prostate cancer since approximately 2009-2010.  The Board notes in this regard that it is required to consider all theories of entitlement in a service connection claim.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board also notes here that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  It was error for the AOJ not to conduct appropriate development of the Veteran's service connection claims on a direct service connection basis below, to include scheduling him for appropriate examinations to determine the nature and etiology of his bladder cancer and prostate cancer.  The Board observes in this regard that VA's duty to assist includes providing an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his bladder cancer and prostate cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for examination to determine the nature and etiology of any bladder cancer.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bladder cancer, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

The examiner is advised that the Veteran did not participate in a "radiation risk activity" and otherwise was not exposed to ionizing radiation at any time during active service.

2.  Schedule the Veteran for examination to determine the nature and etiology of any prostate cancer.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

The examiner is advised that the Veteran did not participate in a "radiation risk activity" and otherwise was not exposed to ionizing radiation at any time during active service.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

